Thompson, J.,
delivered a dissenting opinion.
I agree to most of the expressions in the opinion which has been delivered by Judge Rombauer, with regard to the interpretation of the statute touching the submission of special issues to juries. I agree that the statute contemplates that interrogatories shall be submitted, calling for answers from the jury upon disputed questions of fact which arise upon the evidence. *162I also agree that it is not necessary that each interrogatory should, by itself, call for an answer which is decisive of the case. On the contrary, I am of opinion that a series of .interrogatories may have such a relation to each other that, although the answer to neither one of them, standing alone, will control the decision of the case, yet, at the same time, the answers to all of them, if made in favor of the one party or the other, will have that effect. I may refer to the record in this case to illustrate what I mean. If the eighth and tenth interrogatories had been well drawn, the answer to neither one, standing alone, would have controlled the general verdict; but the answers to both of them, if given for the defendant, would have required the court to overrule the general verdict for the plaintiff and enter judgment for the defendant.
But while I agree with the opinion of the majority, in so far as it narrows down the interrogatories to these two, I go further and hold that the court was not bound to give the tenth interrogatory, because it embodied an hypothesis of which there was no evidence. There was conflicting evidence in the case as to the distance within which such a train on such a grade, running at the speed at which the train was shown to have been running, could have been stopped; but there was no evidence as to the distance within which it could have been stopped, “with safety to the life and property in it.” In other words, there was no evidence tending to show, that, to stop a freight train running at twenty miles an hour on a descending grade, by using all the power of steam and brakes within the command of the train men, would have wrought the slightest danger to persons and property on the train. Certainly no such conclusion arises, as matter of law, or as the result of the experience of persons not familiar with the management of railway trains; and if it be the fact that it is dangerous to persons or property on a freight train to check its speed with all the power *163at command, it was incumbent on the defendant to show that fact by evidence. The defendant had no right to demand that the court submit it to the jury for decision, in the entire absence of evidence speaking upon it. One juror might think that the attempt to stop a freight train with all the power of steam and brakes would produce some great catastrophe, and another might think exactly the reverse ; and I confess that I do not know what the effect of such an attempt would be, though I have no experience which leads me to believe that it would have any injurious effect at all. But it is never error, in instructing juries, to refuse to submit to them an hypothesis of fact of which there is no evidence. This is one of the most elementary principles in the law of procedure; and the rule must apply with equal force, by parity of reasoning, to the submission to them .of special interrogatories. For this reason we ought not to put the circuit court judge in the wrong for refusing the tenth interrogatory. Exscinding the tenth interrogatory we have only the eighth interrogatory left; and this, standing alone, manifestly does not call for an answer which is decisive of the case.
I do not agree with the expression in the opinion of the majority, that it is within the discretion of the trial court to submit to a jury an interrogatory which is leading in form. I do not agree that there is any analogy between leading questions to a witness and leading interrogatories to a jury. The witness may be manifestly biased against the examining party, although called by him, in which case it is proper for the judge to allow him to be examined on leading questions. But the principles which govern the submission of interrogatories to juries, under the statute, are manifestly analogous to those which govern the giving of instructions to juries. Our law has always been extremely jealous of the giving of instructions upon hypothetical statements of fact, which are so drawn as to convey to the minds of the jury an intimation of the opinion of the *164judge as to how the question oí fact should be decided. On principle it is entirely immaterial whether the judge conveys such an intimation in the form of an improperly drawn instruction, of oral remarks in the presence of the jury, or by an interrogatory on a disputed question of fact, so framed as to put the answer into the mouths of the jurors. I am,. therefore, clearly of opinion, notwithstanding what may have been ruled in other jurisdictions, that it would have been error for the court to give the leading interrogatories in this case ; and, hence, for stronger reasons than those stated in the opinion of the majority, I agree that the trial court committed no error in refusing them.
Upon the whole case, although evidence of negligence is meagre, I incline to think the judgment of the circuit court might to be affirmed.